DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 12/30/2020 and Applicant’s request for reconsideration of application 15/704136 filed 12/30/2020.
Claims 1-20 have been examined with this office action.


Claim Terms
permission attributes – [0117] … Authorized entities 102, 104, 106, 108, 110, and 112 can be granted permission attributes or access to write new blocks to the blockchain using the interface processor 308. [0227] … Each party can have well defined roles, with pre-defined business authorizations to allow them access to data or operations based on permission attributes.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of maintaining credit scores and identity records without significantly more. 
Subject Matter Eligibility Standard
Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1, 19 and 20 and all claims which depend from it are directed toward a system. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “a distributed ledger, storing a plurality of blocks, each block comprising identification data linked to a set of identifiers for an individual, transaction data, a timestamp indicating when the block was created, and a hash reference for the distributed ledger; receive registration data for an individual corresponding to a first set of identifiers; each block of the set of blocks having an identifier of the first set of identifiers, the set of blocks including an initial block for storing at least the portion of the registration data, the initial block comprising attributes for the individual, and permission attributes; store the set of blocks of the distributed ledger; generate the credit history record using the first set of identifiers to identify the set of blocks, each identified block having an identifier of the first set of identifiers, and extract data from the set of blocks stored on the storage devices using the permission attributes to populate the electronic credit history record with a credit score and the data from the set of blocks; and
update an interface to display a visualization of the electronic credit history record populated by the data extracted from the set of blocks stored on the storage devices using the permission attributes;

storing on the distributed ledger using the notification for the credit event, the additional block having the identifier of the first set of identifiers and the credit event attributes; and store the additional block the distributed ledger to record the credit event as part of the electronic credit history record”. 

claim 19 comprises inter alia the functions or steps of “storing a distributed ledger, the ledger for storing a plurality of blocks, each block comprising identification data linked to a set of identifiers for an individual, transaction data, a timestamp indicating when the block was created, and a hash reference for the distributed ledger; access the distributed ledger to generate the credit history record using the set of identifiers to identify a set of blocks, each identified block having an identifier of the set of identifiers, and extract data from the set of blocks stored using the permission attributes to populate the credit history record with data for a set of loan offers, each loan offer indicating a creditor and loan terms; 
transmit the credit history record to an interface and update the interface to display a visualization of the electronic credit history record populated by the data extracted from the set of blocks stored on the storage devices using the permission attributes; receive a selected loan offer indicating a selected creditor and selected loan terms; transmit a notification of the selected loan offer to the selected creditor; receive an acceptance of the selected loan offer from the 
access the storage devices to record a new block for storing on the distributed ledger and initiating propagation of the new block to the plurality of nodes, the new block having the smart contract code, the identifier and the selected creditor”.

claim 20 comprises inter alia the functions or steps of “storing a distributed ledger, storing a plurality of blocks; each block comprising identification data linked to a set of identifiers, transaction data, a timestamp indicating when the block was created, a hash reference for the distributed ledger;
access the plurality distributed ledger to generate an credit record using the set of identifiers to identify the set of blocks on the storage devices, each identified block having an identifier of the set of identifiers, and
extract data from the set of blocks using permission attributes to populate the credit record with a identity record, the identity record comprising data from a second set of blocks stored on the storage devices, each block of the second set of blocks linked to the set of identifiers, and further configured to update an interface to display a visualization of the electronic credit history record and the digital identity record;
access store contract on a block of the set of blocks; and

The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. 
Maintaining credit scores and identity records is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving (accessing), storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instructions to apply the exception to the particular technological environment of a distributed ledger (such as generating sets of blocks, accessing storage devices, and smart contracts). 
Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, and a network. However, the use of these additionally elements described at a high level of generality and perform generic computer (node) functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instructions (such as the middleware application) to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0147-0152][0252]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 2-18, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. In addition, the cited dependent claims recite the additional elements of receiving (accessing), storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instructions to apply the exception to the particular technological environment of a distributed ledger 

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: The Examiner respectfully disagrees with Applicant’s arguments. Regarding applicant’s argument that the “claimed subject matter is not directed to an abstract idea because it involves at least one processor that may be maintained through, for example, a "distributed network system" and then goes 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Castinado (PGPub No. US 20170330159 A1) teaches custodial block chain network is a distributed network of systems, including at least a first entity system, a second entity system, and a custodian entity system, wherein the network allows the first entity to quickly, securely, and easily allocate resources associated with a first user, via an electronic contract stored in the block chain, from the first entity to a second user associated with a second entity. The custodian entity system provides, through the use of the network, resource pools for the first and the second entities, and holds allocated resources from the first entity system until acceptance of the electronic contract. Upon acceptance of the electronic contract, the resources are released by the custodian entity to the resource pool associated with the second entity allowing the second entity to provide the allocated resources to the second user.
Dar (PGPub No. US 20180300708 A1) teaches a method of providing an installment loan, comprising: sending a request for a loan of a specific sum by 
Ortiz (PGPub No. US 20170330181 A1) teaches systems and process in accordance with the invention is their provide to adapt to developing technologies. For example, systems and processes in accordance with the invention, combined with suitable security features, may be implemented wholly or partly through the use of various forms of public ledgers, such as blockchains. For example, in some embodiments one or more mPOSs or other trusted devices 110' may be established as a node in a blockchain ledger system. In such an implementation, each trusted device 110', including any trusted mPOSs 134, may route transaction data sets securely from merchant system(s) 130 to FSP systems 160, 120 while complying with applicable blockchain/public ledger protocols.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
04/09/2021